Motion for permission to proceed as a poor person and assignment of counsel upon appeal from judgment entered in Clinton County June 8, 1965, adjourned to August 16, 1965, and William R. Grotty, Esq., 150 State Street, Albany, assigned to represent appellant upon this motion. It appearing presumptively to the court from an inspection of the papers submitted upon this motion that no timely appeal was taken, appellant is directed to show cause, on the adjourned return date, why the purported appeal should not be dismissed. Herlihy, J. P., Reynolds, Taylor, Aulisi and Hamm, JJ., concur.